REISSUE NON-FINAL OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Non-Final Office Action in Reissue Application 17/154,128 (“‘128”) for U.S. Patent No. 10,187,837 (“the ‘837 Patent”).
Claims 1-20 are original.  Claims 9 and 17-20 have been cancelled.  Claims 2-3, 5-7, 10-11, and 13-15 have been amended.  Claims 21-30 are new.  Claims 1-8, 10-16, and 21-30 are currently pending. 

Reason for Reissue
	This is a broadening reissue based on the Declaration By The Assignee (“Reissue Dec”) filed January 21, 2021, which states,
“This is a broadening reissue based upon the error that the patentee claimed less than it had a right to claim in the patent.  Applicant seeks to broaden Claims 1, 9, and 17 for at least the reasons described in attached Appendix A.”
Appendix A reads:
“Applicant seeks to broaden at least Claims 1, 9, and 17 at least in the following respect:
Claim 1 of the issued patent includes a step of generating further PDCP protocol data units, “the generating comprising using a different header compression state from that which was used for the missing PDCP service data units and ciphering specific to a connection with the target base station.” In the reissue application, Applicant seeks to broaden Claim 1 by removing from the independent claim the requirement that the generating comprises “using a different header compression state from that which was used for the missing PDCP service data units.” Applicant has added a new independent claim, Claim 21, which broadens Claim 1 in this aspect. Claim 21 recites “generating further PDCP protocol data units... , the generating comprising ciphering specific to a connection with the target base station.”

Claim 9 of the issued patent includes processing circuitry configured to generate further PDCP protocol data units, “wherein to generate the further PDCP protocol data units, the processing circuitry is configured to use a different header compression state from that which was used for the missing PDCP service data units and ciphering specific to a connection with the target base station.” In the reissue application, Applicant seeks to broaden Claim 9 by removing from the independent claim the requirement that to generate the further PDCP protocol data units, the processing circuitry is configured to “use a different header compression state from that which was used for the missing PDCP service data units.” Applicant has added a new independent claim, Claim 23, which broadens Claim 9 in this aspect. Claim 23 recites “to generate the further PDCP protocol data units, the processing circuitry is configured to cipher specific to a connection with the target base station.”

Claim 17 (which includes “using a different header compression state”) has been cancelled and replaced by a new independent claim, Claim 25 (which removes “using a different header compression state”). 

Claim Rejections - 35 USC § 251
Improper Recapture
Claims 1-8, 10-16, and 21-30 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of the claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case, Applicant seeks to broaden the original patent claims 1, 9 and 17 by removing the following limitation:   
using/use a different header compression state from that which was used for the missing PDCP service data units 
(Step 2: MPEP 1412.02(B))  The prosecution history of the prior 15/832,134 application shows that in the Remarks dated July 17, 2018, Applicant argued the 35 USC 102 rejections, stating “Phan does not teach that the mobile station generates PDCP protocol data units for missing PDCP service data units using a different header compression state from that which was used for the missing PDCP protocol data units.  Indeed, Phan makes absolutely no mention of any header, nor any mention of compression whatsoever.” (p. 8 of the Remarks)
 “If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.” MPEP 1412.02(B)1.  “Applicant is bound only by applicant’s revision of the application claims (including examiner's amendments authorized by applicant) or a positive argument/statement by applicant.” MPEP 1412.02(B)2.
Accordingly, the claimed limitation of “using/use a different header compression state from that which was used for the missing PDCP service data units” is surrendered subject matter as this limitation relates to arguments made by Applicant to overcome the prior art rejections during the prosecution history of the ‘837 Patent.
(Step 3: MPEP 1412.02(C)) The claims were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.  
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in claims 21, 23 and 25 of the instant reissue application.  







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations and their corresponding structure in the specification are:

In claim 11:
	processing circuitry is further configured to generate the further PDCP protocol data units further responsive to performing a handover from the source base station to the target base station
corresponding structure in the specification – 9:49-10:14; Figs. 1 and 3

In claim 23:
		processing circuitry being configured to receive signaling from the target base station that indicates successful receipt of Packet Data Convergence Protocol (PDCP) protocol data units or PDCP service data units;
responsive to the signaling, generate further PDCP protocol data units for
missing PDCP service data units from corresponding PDCP service data units buffered at the mobile station; and
transmit, via the wireless communication interface, the further PDCP
protocol data units to the target base station;
wherein to generate the further PDCP protocol data units, the processing
circuitry is configured to cipher specific to a connection with the target base station.
corresponding structure in the specification – 9:49-10:25; Figs. 1 and 3 

In claim 24:
	processing circuitry is further configured to use a different header compression state from that which was used for the missing PDCP service data units
		corresponding structure in the specification – 10:15-25; Figs. 1-3
In claim 25:
	processor configured to transmit signaling from the target base station that indicates successful receipt of Packet Data Convergence Protocol (PDCP) protocol data units or PDCP service data units; and
receive further PDCP protocol data units generated for missing PDCP service data units from corresponding PDCP service units buffered at the mobile station responsive to the signaling, the further PDCP protocol data units regenerated from the missing PDCP service data units using ciphering specific to a connection with the target base station.
corresponding structure in the specification – 9:21-10:3; Figs. 1 and 3

In claim 28:
	processor is further configured to transfer a PDCP service data unit to a core network
corresponding structure in the specification – 9:21-58 

In claim 30:
	processor is further configured to transmit a PDCP protocol data unit to a base station that transfers a corresponding PDCP service data unit to a core network
corresponding structure in the specification – 9:21-58 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 2-8, 10-16, 21, 23, 25 and 27-30 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Pat. No. 7,936,723 to Yi et al. (“Yi”).

As per claim 21, Yi discloses a method in a mobile station configured to support handover from a source base station to a target base station (8:33-37, “S12: The PDCP layer stores the respective PDCP SDUs in a PDCP SDU buffer. This is for a source base station (i.e., source NodeB) to forward a PDCP SDU whose reception has been unconfirmed by a terminal (UE) to target base station by the source NodeB to the target NodeB during handover.” Fig. 1 shows a network comprising a terminal (UE) and base stations (eNBs).), the method comprising:
receiving signaling from the target base station that indicates successful receipt of Packet Data Convergence Protocol (PDCP) protocol data units or PDCP service data units (5:45-47, “Preferably, the bitmap field is configured as indicators indicating whether or not each of the PDCP SDUs has successfully been received.” 10:60-64, “The bitmap field includes reception status information of each PDCP SDU indicating whether or not the PDCP SDUs received from the transmitting side PDCP and processed by the receiving side PDCP entity have been successfully received without any error.”);
responsive to the signaling, generating further PDCP protocol data units for missing PDCP service data units from corresponding PDCP service data units buffered at the mobile station, the generating comprising ciphering specific to a connection with the target base station (8:33-47, “S12: The PDCP layer stores the respective PDCP SDUs in a PDCP SDU buffer. This is for a source base station (i.e., source NodeB) to forward a PDCP SDU whose reception has been unconfirmed by a terminal (UE) to target base station by the source NodeB to the target NodeB during handover.  When the PDCP SDUs are forwarded or re-transmitted during handover, only the PDCP SDUs that have not been properly received by the receiving side according to a status report of the RLC layer or the PDCP layer are forwarded or re-transmitted. This is called a selective forwarding/retransmission. The step 12 is performed by the PDCP SDU buffer. The 2-times virtual SN setting processes and the 3-times PDCP SDU buffering may be simultaneously performed. If the PDCP layer does not support the selective forwarding/retransmission, the PDCP SDU buffer may not be provided.” 8:53-9:2, “S14: The PDCP layer sequentially ciphers the header-compressed PDCP SDUs. In this case, the PDCP layer performs ciphering by using virtual PDCP SNs which were set when the PDCP SDUs were stored in the buffer. Namely, the PDCP SNs act as input parameters in a ciphering algorithm to serve to generate each different ciphering mask for each SDU. The step S14 is performed by the ciphering module. Besides the ciphering operation, the PDCP layer may perform a security function including an integrity protection function. Also, in case of the integrity protection, the PDCP SDUs are integrity-protected by using virtual PDCP SNs. The PDCP layer may include packets generated by the PDCP layer itself, such as a feedback packet generated by the header compressor itself and the PDCP STATUS PDU, etc., generated by the PDCP layer itself. The feedback packet or the PDCP STATUS PDU, etc. are not ciphered because they do not have any corresponding PDCP SDUs or any set virtual PDCP SNs.” Figs. 5-6); and
                    
    PNG
    media_image1.png
    531
    584
    media_image1.png
    Greyscale

transmitting the further PDCP protocol data units to the target base station (8:38-43, “When the PDCP SDUs are forwarded or re-transmitted during handover, only the PDCP SDUs that have not been properly received by the receiving side according to a status report of the RLC layer or the PDCP layer are forwarded or re-transmitted. This is called a selective forwarding/retransmission.”).

	Claims 23 and 25 recite substantially similar subject matter to that of claim 21; therefore, claims 23 and 25 are rejected for the same reasons as claim 21.

As per claim 2, Yi discloses the method of claim 21, further comprising forgoing
transmission of PDCP service data units that are indicated by the target base station as having been successfully received (8:38-43, “When the PDCP SDUs are forwarded or re-transmitted during handover, only the PDCP SDUs that have not been properly received by the receiving side according to a status report of the RLC layer or the PDCP layer are forwarded or re-transmitted. This is called a selective forwarding/retransmission.”).

As per claim 3, Yi discloses the method of claim 21, wherein generating the further PDCP protocol data units is further responsive to performing a handover from the source base station to the target base station (8:38-43, “When the PDCP SDUs are forwarded or re-transmitted during handover, only the PDCP SDUs that have not been properly received by the receiving side according to a status report of the RLC layer or the PDCP layer are forwarded or re-transmitted. This is called a selective forwarding/retransmission.”).

As per claim 4, Yi discloses the method of claim 3, wherein performing the handover is responsive to transmitting the missing PDCP service data units to the source base station (8:38-43, “When the PDCP SDUs are forwarded or re-transmitted during handover, only the PDCP SDUs that have not been properly received by the receiving side according to a status report of the RLC layer or the PDCP layer are forwarded or re-transmitted. This is called a selective forwarding/retransmission.”).

As per claim 5, Yi discloses the method of claim 21, wherein the signaling from the target base station comprises Automatic Repeat request (ARQ) signaling (2:35-38, “In particular, the RLC layer operating in the AM (referred to as an `AM RLC layer`, hereinafter) performs a retransmission function through an automatic repeat and request (ARQ) function for a reliable data transmission.”).

As per claim 6, Yi discloses the method of claim 21, wherein the mobile station is comprised in a Long Term Evolution (LTE) communication network (1:18-21, “The present invention relates to a method for transmitting a PDCP status report for reporting to another party a reception status of a PDCP SDU in a PDCP layer in Long Term Evolution (LTE) system.”).

As per claim 7, Yi discloses the method of claim 21, further comprising transmitting a PDCP protocol data unit to a base station that transfers a corresponding PDCP service data unit to a core network (Fig. 1, the transfers of PDCP protocol/service units occur in a core network).

As per claim 8, Yi discloses the method of claim 7, wherein the PDCP protocol data unit is one of the PDCP protocol data units successfully received at the target base station or one of the further PDCP protocol data units (8:38-43, “When the PDCP SDUs are forwarded or re-transmitted during handover, only the PDCP SDUs that have not been properly received by the receiving side according to a status report of the RLC layer or the PDCP layer are forwarded or re-transmitted. This is called a selective forwarding/retransmission.”).

Claims 10-16 and 27-30 recite substantially similar subject matter to that of claims 2-8; therefore, claims 10-16 and 27-30 are rejected for the same reasons as claims 2-8.

Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘837 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 



Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992